Citation Nr: 0334348	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  99-08 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







REMAND

On April 14, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all non-
VA health care providers that have 
treated him for a psychiatric disorder or 
for injuries sustained during suicide 
attempts.  Specifically, he reports 
receiving treatment for a psychiatric 
disorder at age 13; treatment in 1979 at 
Hibbing General Hospital, Hibbing, 
Minnesota; treatment while incarcerated 
between 1990 and 1996 at the Central New 
Mexico Correctional Facility, P.O. Drawer 
1328, Los Lunas, NM  87031-1328; and 
treatment in 1996 at the former Denver 
General Hospital, now known as Denver 
Health, 777 Bannock Street, Denver, CO  
80204.  Make arrangements to obtain 
examination reports and hospital 
summaries from these health care 
providers and any others identified.

2.  Request, from the Social Security 
Administration, records showing the basis 
for the veteran's disability 
determination and medical records 
considered in making that determination.

3.  Ask the veteran for the dates of his 
hospitalization and psychiatric treatment 
at the Minneapolis VA Medical Center, and 
obtain examination reports and discharge 
summaries for any identified period.  The 
appellant also has testified that soon 
after service he was hospitalized for 
psychiatric treatment at the St. Cloud, 
Minnesota, VA Medical Center.  Hence, 
obtain 1979 examination reports and 
discharge summaries from that facility.  
Finally, obtain psychiatric treatment 
records generated since June 1999, from 
the Denver VA Medical Center.

4.  After all treatment records have been 
obtained and associated with the file, 
arrange for the veteran to undergo VA 
psychological testing and evaluation.  
Send the claim folder to the examiner for 
review.  Testing should include the 
Minnesota Multiphasic Personality 
Inventory, second edition.  If scores are 
elevated on any scales, rather than 
attributing that result to possibilities 
such as a "cry for help" or 
prevarication, the examiner must render 
an opinion, based on sound medical 
judgment, experience, knowledge of the 
facts of the case, and interview of the 
veteran, as to the actual cause of the 
elevated scores.  Axis II diagnoses must 
not be deferred.  The examiner must 
carefully review the veteran's service 
personnel and medical records and 
postservice records of psychiatric 
treatment, discuss the significance of 
the his claims of "mercenary service in 
Guatemala," "combat" service in 
Nicaragua, and "explosive ordnance" 
training when, in fact, he never 
completed basic training.  The examiner 
must discuss any continuity of 
symptomatology as it applies in this 
case, and render an opinion whether it is 
at least as likely as not that the 
veteran has a current psychiatric 
disorder that was first manifested, or 
was aggravated, in service.  All factors 
upon which the examiner's opinions are 
based must be set forth in the report.

5.  After the report of the psychological 
evaluation has been associated with the 
file, arrange for the veteran to undergo 
a VA psychiatric examination by a board 
of two examiners.  Send the claim folder 
to the examiners for review.  Axis II 
diagnoses must not be deferred.  The 
examiners must carefully review the 
veteran's service personnel and medical 
records and postservice records of 
psychiatric treatment, and discuss the 
significance of his claims of "mercenary 
service in Guatemala," "combat" 
service in Nicaragua, and "explosive 
ordnance" training when, in fact, he 
never completed basic training.  The 
examiners must discuss any continuity of 
symptomatology as it applies in this 
case, and render an opinion as to whether 
it is at least as likely as not that the 
veteran has a current psychiatric 
disorder that was first manifested, or 
was aggravated, in service.  All factors 
upon which the examiners' opinions are 
based must be set forth in the report.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



